COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 THE STATE OF TEXAS,                                            No. 08-03-00216-CR
                                                '
                             State,                               Appeal from the
                                                '
 v.                                                             383rd District Court
                                                '
 J. D. EXPUNGED,                                             of El Paso County, Texas
                                                '
                            Appellee.           '

                                           ORDER

       The Court has expunged all court records in the above-numbered cause in accordance with

an expunction order issued by the 383rd District Court of El Paso County, Texas. Consequently,

the opinion and judgment, as well orders, correspondence, and other documents have been

removed from the official record and destroyed. The clerk’s record and reporter’s record have

been turned over to the District Clerk of El Paso County, Texas for destruction in accordance with

the terms of the expunction order. Any records not completely destroyed have been redacted to

remove the identity of the Appellant as permitted by the expunction order. All persons are

advised that the release, maintenance, dissemination, or use of the expunged records and files for

any purpose is prohibited. TEX.CODE CRIM.PROC.ANN. art. 55.03.

       IT IS SO ORDERED this 14th day of April, 2016.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.